Citation Nr: 0008584	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
January 1980.  He had several years of subsequent service in 
the Texas National Guard.  

This matter has been returned to the Board of Veterans' 
Appeals (Board) for further review of an appeal from an 
October 8, 1996, rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) the Department of Veterans 
Affairs (VA) by which the RO denied the veteran's claim for 
service connection for a disability of the knees, finding 
that the claim was not well grounded.  The veteran testified 
at a hearing at the RO on November 26, 1997, in connection 
with his appeal.  

The Board made a preliminary review of the appeal in April 
1999 and subdivided the original certified issue as 
entitlement to service connection for degenerative changes of 
the knees into two separate issues, one for each knee.  With 
respect to the right knee, the Board found that the claim was 
well grounded and that additional development of the evidence 
was necessary to satisfy the statutory duty to assist, see 
38 U.S.C.A. § 5107(a) (West 1991), including a request for 
any additional medical evidence that might be available and 
the scheduling of a VA orthopedic examination.  With respect 
to the left knee, the Board remanded the appeal for 
consideration of additional evidence pursuant to 38 C.F.R. 
§ 1304(c).  After completion of actions taken pursuant to the 
remand, the RO continued its prior denial of the veteran's 
claim as to both knees.  


FINDINGS OF FACT

1.  The veteran's current right knee disability, classified 
variously as degenerative changes of the knee and 
chondromalacia, is related to an injury to that knee received 
during active military service.  

2.  The record does not include competent evidence that a 
left knee disorder was manifest during active military 
service or that the post service left knee disability is 
related to military service.  


CONCLUSIONS OF LAW

1.  A right knee disability classified variously as 
chondromalacia or degenerative changes was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  

2.  The claim for service connection for a left knee 
disability is not well grounded. 38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records contain an emergency room entry dated 
August 15, 1978, which relates that the veteran was seen for 
complaints involving the area below the right knee.  It was 
noted that an "incident" had happened that afternoon.  
Examination showed a superficial laceration measuring 
2 centimeters in length.  A Stein strip was applied.  The 
veteran was subsequently seen at a medical facility on 
November 22, 1978, and January 12, 1979.  Neither the purpose 
nor the medical condition involved was shown for either 
visit.  An examination for separation was performed in 
October 1979.  The report contained the notation "[p]ain 
[right] knee--post trauma [line of duty] yes service 
connected."  The space for recommendations contained an entry 
that the veteran should follow up with the VA for his knee.  

With respect to the left knee, the veteran's service medical 
records contain no reference to complaints or clinical 
findings of abnormality in service.  None was reported on 
examination for separation.  The veteran was examined in 
January 1980 for purposes of National Guard Service.  On a 
report of medical history he denied having or having had a 
"trick" or locked knee.  Examination of the musculoskeletal 
system, including the lower extremities, was reported as 
normal.  

The veteran filed his original claim for VA disability 
benefits in January 1996.  In support of the claim he 
submitted a January 1991 medical record from the Martin 
General Hospital showing that he had been seen for complaints 
of pain in the left knee on weight bearing or in certain 
positions.  He complained of having experienced a sudden 
onset of pain in the left knee while fishing.  A history of a 
knee injury "years ago" was noted.  There was no history of 
recent injury to the knee.  An X-ray of the left knee was 
negative.  The knee was aspirated and medication was 
prescribed.  The diagnosis was inflammation of the left knee.  

An undated statement from the veteran's wife was received in 
February 1996.  She stated that she had accompanied the 
veteran on his tour of duty at Schofield Barracks in Hawaii, 
and that during this time he had complained many times that 
physical training aggravated his "knee" injury.  She related 
that his knee continued to hurt him after many visits to the 
doctor.  

In a statement dated in March 1996, the veteran's mother 
asserted that he had complained of "knee" problems after his 
discharge from military service and that he had stated that 
his problems had begun while he was in military service.  

At his hearing at the RO on November 26, 1997, the veteran 
stated that he continued to have problems with his knees 
during service and during his later service with the Texas 
National Guard.  He stated that he did not complain about his 
knees in service because he wanted to remain in the National 
Guard while he was in graduate school because that was his 
only source of income.  He indicated that he had not received 
treatment for his left knee during service.  With respect to 
the original injury to the right knee in service, he related 
that he had fallen on the knee and that he had experienced 
some swelling in addition to the laceration and bleeding.  He 
indicated that it had gotten somewhat better with 
conservative treatment.  

The veteran was seen in October 1997 by S. R. Ainsworth, 
M.D., and presented with bilateral knee pain which he said 
had been present since his days in the Army, when he had had 
injuries to both knees while running.  He reported having had 
Cortisone injections in each knee on various occasions which 
helped a great deal.  X-rays showed degenerative changes in 
both knees with patellofemoral degenerative changes on the 
left worse than right.  The clinical assessment was early 
degenerative changes bilaterally.  Injections were 
prescribed.

In June 1998 the veteran submitted a number of additional 
medical documents.  In addition to duplicates of various 
records already on file, the material included a report of 
medical history and a January 1980 X-ray report from Texas 
A & M University.  The medical history contained no reference 
to knee problems; the veteran checked the box indicating that 
he did not have a "trick" knee.  The X-ray report involved 
the lumbosacral spine rather than either knee.  Also received 
was a January 1998 letter from Employee Benefits Personnel at 
Weyerhaeuser and an accompanying statement of charges paid on 
his behalf from 1988 through 1993.  The letter indicated that 
the personnel were unable to determine which charges could be 
related to a knee injury and that the only recent charge 
pertaining to a knee was for services on October 14, 1997.  

In subsequent statements the veteran reported that after 
graduation, while working for the International Paper 
Company, he had visited the emergency room at the Quachita 
County Hospital in Camden, Arkansas, due to tremendous pain 
in both knees, and he related that he had also visited the 
Nash Community Hospital in Rocky Mount, North Carolina.  He 
claimed to have documentation of his visit.  The RO requested 
records from the Quachita County Hospital and was informed 
that none were available.  The veteran later indicated that 
he had been unsuccessful in obtaining records from the Nash 
Hospital.  

The veteran underwent a VA orthopedic examination in July 
1999 pursuant to the Board's remand.  He complained of severe 
pain in both knees, worse on the right.  The right knee had a 
dull ache and throb and would become so stiff that he could 
not put weight on it.  It swelled a little bit to the right 
and left medially and laterally to the patella.  The veteran 
had had Cortisone injections in both knees which had helped 
the right knee, but the pain always returned.  There was also 
a great deal of aching in the left knee.  He had had more 
severe pain in that knee until 1997, when Cortisone 
injections had reduced the pain.  He reported a history of 
left knee trauma in service.  The diagnosis for each knee was 
chondromalacia.  The examiner related that he had reviewed 
the file, taken extracts of history from the file, and 
reviewed the history obtained at the examination and had come 
to the opinion that the right knee pathology was traumatic in 
origin and that the present condition is more likely than not 
related to the claimed injury during service.

II.  Analysis--Right Knee

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
including arthritis, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The veteran's claim with respect to the right knee is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998) in that it is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Once a claimant has met the initial burden of 
submitting evidence sufficient to establish a well-grounded 
claim, the VA has a duty under § 5107(a) to assist in 
developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied sub nom 
Epps v. West, 118 s. CT. 2348 (1998).  The actions taken on 
the veteran's behalf are sufficient to satisfy the VA 
obligation under § 5107.  While the veteran has reported 
treatment at the Quachita and Nash hospitals, it appears that 
documentation relating to it is now unobtainable and that 
further attempts to obtain it would be futile.  

The record amply confirms the current existence of a current 
disability of the right knee, diagnosed as chondromalacia of 
the VA examiner and as degenerative joint disease by 
Dr. Ainsworth.  The X-ray films reviewed by the examiner did 
not show degenerative changes, though such changes were 
observed by Dr. Ainsworth.  In either case, the existence of 
a current disability is fundamental to the granting of 
service connection.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

The veteran's claim of having been involved in a traumatic 
incident of some kind during service is corroborated at least 
in part by an August 1978 entry in service medical records.  
The information recorded at that time is scant and is 
insufficient either to confirm or refute the veteran's 
allegation that the injury involved more than just a small 
laceration.  However, this entry must be viewed in context 
with the notation on the separation examination report 
suggesting that problems with the right knee continued to 
exist.  The notation that the knee injury was "service 
connected" has no legal effect, but it does serve to support 
the veteran's contention that continuing knee abnormality was 
present to some degree and suggests that  more than just a 
small cut was involved.  

With respect to the existence of a medical nexus between the 
current disability and the in-service trauma, the relevant 
evidence consists of the veteran's own evidentiary 
assertions, statements from his wife and mother, and the 
opinion of a VA examining physician.  In reviewing the claim, 
the Board is obligated to assess the credibility and 
determine the probative value of all of the evidence of 
record which is either favorable or unfavorable to the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer 
v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The veteran's wife and mother are competent to 
provide eyewitness evidence of visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Their statements that the 
veteran had continuing knee problems are credible in light of 
the prior and subsequent medical evidence and provide partial 
corroboration of the veteran's allegations regarding 
continuity of symptomatology.  Although neither statement 
indicates which knee was affected, or whether both were 
(though use of the singular noun suggests that only one knee 
was being referred to), the Board will resolve reasonable 
doubt in favor of the veteran on this point and assume that 
both statements refer to the documented right knee injury.  
38 C.F.R. § 3.102(a) (1999).  

More importantly, the opinion of the VA examining physician 
that the current disability is related to the trauma in 
service provides a medical nexus that cannot be lightly 
disregarded.  The Board, and by logical extension the RO, is 
prohibited from exercising its own independent medical 
judgment in resolving medical issues that arise on appeal.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In rejecting 
the VA medical opinion, the RO stated that the opinion had 
been "carefully considered" but had been found to be "not 
sufficiently probative in view of the superficial nature of 
the injury shown in service records and the absence of 
continuity of symptoms."  The RO found credible the 
examiner's statement that the veteran's pathology was 
traumatic, as degenerative changes "could and do result from 
trauma," but that the evidence was not "probative" that 
chondromalacia resulted from the history of acute injury in 
service.  

The decisions of the Court do give VA adjudicators some 
leeway to discount the credibility of a physician's statement 
based on considerations such as the reasoning employed by the 
physicians, or whether or not, and the extent, to which the 
physician reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  An examining physician's heavy 
reliance on a veteran's recitation of his own medical history 
is a circumstance which may also make an opinion less 
persuasive.  Cahall v. Brown, 7 Vet. App. 232 (1994).  See 
also Reonal v. Brown, 5 Vet. App. 458 (1993).  In this case, 
the examiner indicated in the report that he had specifically 
complied with the Board's instruction that he include a 
review of the evidence of record as part of the foundation 
for his opinion.  His conclusion that the current disability 
is related to service represented a medical judgment made on 
precisely the same medical evidence as that reviewed by the 
RO and the Board.  In the absence of a competent medical 
determination pointing to a different conclusion, rejection 
of this opinion is impossible without undertaking precisely 
the type of independent exercise of medical judgment 
prohibited by Colvin.  It should also be noted that the 
examiner is presumed to have considered the evidence 
regarding continuity of symptoms in making his determination.  
In any case, 38 C.F.R. § 3.303(d) permits the granting of 
service connection when all of the evidence of record shows a 
relationship between post service disability and service.  

The evidence regarding the presence of disability during 
service, the existence of a current disability, and a nexus 
between the two preponderates in favor of a finding of 
service incurrence for the veteran's current right knee 
disability, variously diagnosed as degenerative joint disease 
and chondromalacia.  38 U.S.C.A. § 5107(b) (West 1991).  

III.  Analysis--Left Knee

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Once the claimant's initial burden of submitting a well-
grounded claim has been met,  the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  The Court has held that the VA 
is prohibited from assisting a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Savage, Id.  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

In the present case, the record contains evidence of a 
current left knee disability, but the record does not show, 
and the veteran does not contend, that the presence of a left 
knee disability in service was documented by the official 
service records.  Without medical evidence of a knee disorder 
in service, the first element of the test to establish a 
well-grounded claim as to that knee is not satisfied.  
Caluza, Epps, Id.  In the absence of medical corroboration, 
the veteran's statements do not constitute competent evidence 
to support the claim.  Grottveit, Tirpak, Id.  Unlike the 
opinion regarding the right knee, the VA examiner's opinion 
that the left knee disability is related to service is not 
sufficient to well-ground the claim in the absence of the 
competent evidence of an injury or disease in service.  The 
statements from the veteran's wife and mother refer to one 
knee only, which knee not being specified, and the ambiguity 
in the wording has already been construed in a manner that 
benefits the claim for the other knee.  In this context, 
neither statement may properly be read in a manner that 
supports the claim for the left knee as well.  Where no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The veteran has not identified any additional medical 
evidence which would render her claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Slater v. 
Brown, 9 Vet. App. 240 (1996) and Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Since the claim is not well-grounded, the 
VA is not subject to the statutory duty to provide assistance 
in the development of the evidence to support a well-grounded 
claim.  The veteran is advised that if he is able to obtain 
evidence that is sufficient to render his claim well-
grounded, the statutory duty will apply.  


ORDER

Service connection for a disability of the right knee is 
granted.  

Service connection for a left knee disability is denied as 
not well grounded.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 12 -

- 1 -


